 In the Matter of OCEAN STEAMSHIP COMPANY OF SAVANNAH'andUNITED LICENSED OFFICERS OF THE UNITED STATES OF AMERiCA'Cases Nos. R-119 and R-120-Decided March 6, 1937Water Transportation Industry-Election Ordered:controversy concerningrepresentation" of employees-rival organizations ; substantial doubt as tomajority status-question affecting commerce : employees directlyengaged ininterstate commerce-UnitAppropriate for Collective Bargaining;communityof interest; craft; established labor organizations in industry; licensed per-sonnel; occupational differences-CertificationofRepresentatives.Mr. David A. Moscovitzfor the Board.Mr. Herbert J. DeVarco,of New York City, for the Union.Mr. Edward P. Trainer,of New York City, for National MarineEngineers' Beneficial Association.Mr. Edward T. Pinchin,of New York City, for National Organi-zation Masters, Mates and Pilots of America.Mary Lemon Schleifer,of counsel to the Board.DECISIONSTATEMENT OF CASEOn December 23, 1936, United Licensed Officers of the UnitedStates of America, hereinafter referred to as U. L. 0., filed a peti-tion with the Regional Director of the National Labor RelationsBoard for the Second Region alleging that a question affecting com-merce had arisen concerning the representation of the licensed deckofficers employed by Ocean Steamship Company of Savannah, here-inafter referred to as the Company.On December 30, 1936, U. L. O.filed a similar petition concerning the representation of the licensedmarine engineers employed by the Company.Both petitions re-quested that the Board investigate and certify representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, hereinafter referred to as the Act.The National Labor Rela-tions Board, hereinafter referred to as the Board, on January 11,1937, authorized the Regional Director for the Second Region to con-duct investigations and provide for appropriate hearings.On Jan-uary 14, 1937, the Regional Director issued notices of a hearing tobe held in New York City on January 21, 1937. Copies of thenoticeswere duly served upon the Company, U. L. 0., NationalMarine Engineers' Beneficial Association, hereinafter referred to as588 DECISIONS AND ORDERS589M. E. B. A., International Union of Operating Engineers,, herein-after referred to as I. U. O. E., and National Organization Masters,Mates and Pilots of America, hereinafter referred to as M. M. P.Pursuant to the notices, a hearing was held in New York City onJanuary 21, 1937, before Emmett P. Delaney, the Trial Examinerduly designated by the Board.All who were served with notice,except I. U. O. E., were represented and participated in the hear-ing.By consent of the representatives present, it was agreed thatit joint hearing be held on the two petitions.Full opportunity to beheard, to examine and cross-examine witnesses and to introduceevidence bearing on the issues was afforded all parties.Many objec-tions were made by the various parties to the introduction of certainevidence.The Board, having reviewed the rulings of the TrialExaminer, and finding that no prejudicial errors were committed,hereby affirms the rulings made on these objections.In a brief filed by M. E. B. A. on January 27, 1937, it is contendedthat the Railway Labor Act,, is applicable and that the Boardtherefore has no jurisdiction.The Board has carefully consideredthis contention and has decided that it does have jurisdiction inthis case.Upon the evidence adduced at the hearing and from the entirerecord now before it, the Board makes the following :FINDINGS OF FACTI.THE COMPANYOcean Steamship Company of Savannah is a corporation whichhas its principal office and place of business in New York City.Offices are also maintained in Savannah, Georgia, in Boston, Massa-chusetts, and in practically all of the principal cities of the NewEngland and Southern States. The Company is a subsidiary of theCentral of Georgia Railway.However, the two corporations aremaintained and operated as distinct legal entities.The Company is engaged in the operation of vessels betweenSavannah, Georgia and Boston, Massachusetts for the transporta-tion of freight and passengers for hire.At the present time fivevessels 2 are being operated in this service.Three of these ships 8are used for the transportation of freight only, two for the trans-portation of passengers and freight.The home port of all of thevessels is Savannah, Georgia.The ships sail from Savannah every145 U. S. C. 151et Seq.2 Named City of Birmingham, City of Chattanooga, City of St. Louis, City of Mont-gomery, and City of Atlanta.The City of Savannah, also owned by the Company, hasbeenout ofservice for approximatelya yearand the Companydoes not contemniatereturning it to service immediately.City of St. Louis, City of Montgomery. and City of Atlanta.0 590NATIONAL LABOR RELATIONS BOARDSaturday,Monday, and Wednesday, and stop at the port of NewYork both going to and returning from Boston, Massachusetts.About 12 days are required for a complete trip.Each vessel operated by the Company carries four licensed deckofficers consisting of a master and three assistants, and four licensedengineers consisting of a chief engineer and three assistants.We find that the Company in the operation of vessels in a coast-wise service between ports on the eastern coast of the United Statesis engaged in transportation and commerce between the States ofthe United States, and that the licensed deck officers and licensedengineers employed on these vessels are directly engaged in suchtransportation and commerce.II.THE UNIONSU. L. 0. is, a labor organization whose membership' includes bothlicensed deck officers and licensed engineers.Al.M. P. is a labororganization which admits only licensed deck officers into member-ship.M. E. B. A. is a ,labor organization admitting only licensedmarine engineers to membership.III.QUESTION CONCERNING REPRESENTATIONPrior to 1936, the Company met with representatives of M. M. P.for purposes of collective bargaining.In June, 1936, the Companymet with representatives of U. L. 0. for the same purpose, butnegotiations were suspended by the Company before an agreementwas reached, because Al. M. P. denied the right of U. L. 0. to repre-sent the licensed deck officers.The Company has at present noagreement covering licensed personnel with any labor organization.Walter I. Percy, superintendent of the Company, testified that manyconflicting claims have been made by these organizations and that theCompany does not know which organization has the right to repre-sent these employees for the purposes of collective bargaining.We find that a question has arisen concerning the representationof the licensed deck officers and the licensed engineers, respectively,employed by the Company and that these questions tend to lead tolabor disputes burdening and obstructing commerce and the freeflow of commerce:IV. THE APPROPRIATE UNITAlthough U.L. 0. admits to membershipbothlicensed deck offi-cers and licensed engineers, it made no claim as it has in ' priorcases,' that the entire- licensed personnel should be included in one4 SeeIn'theMatter of Panama Rail Road Company and Marine Engineers BeneficialAssociation,Case No R-108, decided October 21. 1Q30(supra,p29Q),hand cases citedtherein..0 DECISIONSAND ORDERS591-nit.For the reasons stated in prior decisions 5 we find that thelicensed deck officers and the licensed engineers employed by theCompany, each constitute a unit appropriate for the purposes ofcollective bargaining in respect to rates of pay, wages, hours ofemployment and other conditions of employment.DISPOSITIONOF CASESAt the hearing U. L. 0. introduced certain evidence for the pur-pose of proving that a majority of the licensed deck officers and ofthe licensed marine engineers, respectively, now employed by theCompany desire U. L. 0. to represent them. This evidence con-sisted of receipts issued by U. L. 0. for payment of dues and thewritten applications made by the same employees to become mem-bers of U. L. 0.As previously stated the Company employs 20 licensed deck offi-cers and 20 licensed engineers.U. L. 0. introduced dues receiptsfor 11 deck officers and for 15 licensed engineers.Some of thesedues receipts, which Burt L. Todd, secretary of U. L. 0., admittedwere the last dues receipts issued to these men by U. L. 0., are datedas far back as. December 24, 1935.To find on this evidence that amajority of the licensed deck officers desire U. L. 0. to representthem, it would be necessary to include one deck officer who last paiddues to U. L. 0. on December 24, 1935. Similarly, to find that amajority of the licensed engineers desire U. L. 0. to represent them,itwould be necessary to include one engineer who last paid duesto U. L. 0. on February 2, 1936.We believe that this is too remoteto justify a finding that such employees now desire U. L. 0. to rep-resent them.We will therefore order elections to be held.CONDUCT OF ELECTIONSRound trips of the vessels operated by the Company begin andend at Savannah, Georgia, and it is at Savannah that ships articlesare signed and a crew employed.There was testimony at the hear-ing that if elections were ordered the vessels could be posted as wellas voted in New York, and apparently this is the desire of theparties.We will, therefore, order that notices of election, a sampleballot, a list of employees eligible to vote and a notice of the timeand place where balloting will be held, shall be posted on eachvessel upon its arrival in the port of New York from Savannah,Georgia, on the next trip, if possible, after the issuance of the Direc-tion of Election and that balloting shall be conducted when the boatsoposted returns to the port of New York from Boston,Massachusetts.06 Ibid 592NATIONAL LABOR RELATIONS BOARDEvery licensed deck officer who has been employed as such by theCompany at any time between December 23, 1936, the date of thefiling of the petition concerning licensed deck officers, and the dateof the Direction of Election, and who makes the trip from Savannah,Georgia, in the course of which the vessel is posted and ballotingtakes place, in the capacity of a licensed deck officer, shall be eligibleto vote.Every licensed engineer who has been employed as such by theCompany at any time between December 30, 1936, the date of thefiling of the petition concerning the licensed engineers, and thedate of the Direction of Election and who makes the trip fromSavannah, Georgia, in the course of which the vessel is postedand balloting takes place, in the capacity of a licensed engineer, shallbe eligible to vote.CONCLUSIONS OF LAWUpon the basis of the above findings of fact, the Board makesthe following conclusions of law:1.Questions affecting commerce have arisen concerning the repre-sentation of the licensed deck officers and of the licensed engineers,respectively, employed by Ocean Steamship Company of Savannah,within the meaning of Section 9 (c) and Section 2, subdivisions (6)and (7) of, the National Labor Relations Act.2.The licensed deck officers and the licensed engineers employedby Ocean Steamship Company of Savannah, each constitute a unitappropriate for ' the purposes of collective bargaining, within themeaning of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat.,449, and pursuant to Article III, Section 8 ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, it isDIRECTED that, as part of the investigations authorized by the Boardto ascertain representatives for collective bargaining with OceanSteamship Company of Savannah, elections by secret ballot shall heconducted as soon, as convenient and beginning as promptly as ispracticable after the date of this Direction, in conformity with therules set forth hereinabove for the conduct of such elections, under,the direction and supervision of the Regional Director for the Sec-ond Region, acting in this matter as agent of the National LaborRelations Board, and subject to Article III, Section 9 of said Rulesand Regulations-Series 1, as amended :q ,'DECISIONS AND ORDERS593(1), among the, licensed deck officers employed by Ocean SteamshipCompany' of Savannah to determine whether they desire to be repre-sented by United Licensed Officers of the United States of Americaor by National Organization Masters, Mates and Pilots of America,for the purposes of collective bargaining; and(2) among the licensed engineers employed by Ocean SteamshipCompany of Savannah to determine whether they desire to be rep-resented by United Licensed Officers of the United States of Americaor by National Marine Engineers' Beneficial Association, for thepurposes of collective bargaining.[SAME TITLE]CERTIFICATION OF REPRESENTATIVESMay 6, 1937On December 23, 1936, United Licensed Officers of the UnitedStates of America, hereinafter referred to as U. L. 0., filed a petitionwith the Regional Director for the Second Region (New York City)alleging that a question affecting commerce had arisen concerning therepresentation of the licensed deck officers employed by Ocean Steam-ship Company of Savannah, hereinafter referred to as the Company.On December 30, 1936, U. L. O. filed a similar petition concerningthe representation of the licensed marine engineers employed by theCompany.Both petitions requested the National Labor RelationsBoard, hereinafter referred to as the Board, to investigate and certifyrepresentatives pursuant to Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449.On January 11, 1937, the Board authorizedthe Regional Director to conduct investigations and provide for ap-propriate hearings;Pursuant to notices duly served on all the par-ties, a hearing was held in New York City on January 21, 1937.Byagreement of the parties, the hearing was held jointly on the twopetitions.On March 6, 1937, the Board issued a Decision and Direction ofElections in which it ordered elections to be held under the directionand supervision of the Regional Director * for the Second Regionamong the licensed deck officers employed by the Company to deter-mine whether they desired to be represented by U. L. 'O. or by Na-tional Organization, Masters, Mates and Pilots of America, for thepurposes of collective bargaining; and among the'licensed' engineersemployed by the -Company to determine whether they desired to berepresented by U. L. O. or by National Marine Engineers' BeneficialAssociation; for the purposes of collective bargaining.Pursuant to the rules set forth for the conduct of the elections in'theDecision and Direction of Elections, balloting was conducted 594NATIONAL LABOR RELATIONS BOARDamong the eligible licensed deckofficers andamong the eligible li-censed engineerson each vessel operated by the Company at varioustimes between April 16 and April 26, 1937.On April 29, 1937, theRegional Director for the Second Region filed an Intermediate Re-port with the Board pursuant to Article III, Section 9 of NationalLabor Relations Board Rules and Regulations-Series 1, as amended.The Intermediate Report stated that the result of the, ballotingamong the licensed deck officers was as follows :1.c Total'number eligibleto vote------------------------------------------182.Total numberof ballots cast__________________________________________183.Total number of votes for U. L O___________________________________ 174Total number of votes for National OrganizationMasters,Mates andPilots of America--------------------------------------------------1The result of the balloting among the licensedengineers was :1.Total number eligibleto vote________________________________________ 192Total number of ballotscast----------------------------------------- 193.Total number of votes for U. L. O______________________-----194 Total number of votes forNationalMarine Engineers'Beneficial Asso-ciation----------------------------------------------------------0Now THEREFORE, by virtue of and pursuant to the power vested inthe National Labor Relations Board by Section 9 (c) of the NationalLabor Relations Act and pursuant to Article III, Section 8 of Na-tional Labor Relations Board Rules and Regulations-Series 1, asamended,IT IS HEREBY CERTIFIEDthat United Licensed Officers of the UnitedStates of America has been selected by a majority of the licenseddeck officers employed by Ocean Steamship Company of Savannahas their representative for the purposes of collective bargaining, andthat pursuant to Section 9 (a) of the National Labor Relations Act,United Licensed Officers of the United States of America is the ex-clusive representative of the licensed deck officers employed by Ocean,Steamship Company of Savannah for the purposes of collective bar-gaining in respect to rates of pay, wages, hours of employment, andother conditions of employment; andIT IS HEREBY CERTIFIEDthat United Licensed Officers of the UnitedStates of America has been selected by a majority of the licensedengineers employed by Ocean Steamship Company of Savannah astheir representative for the purposes of collective bargaining, andthat pursuant to Section 9 (a) of the National Labor Relations Act,United Licensed Officers of the United States of America is the ex-clusive representative of the licensed engineers employed by OceanSteamship Company of Savannah for the purposes of collective bar-gaining in respect to rates of pay, wages, hours of employment, andother conditions of employment.